DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 52-71 and newly added claims 72-88 are pending for examination.
Claim Objections
Claims 69 and 80 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 68 and 79, respectively. Additionally, claims 75 and 84 are substantial duplicates of claims 74 and 83, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 66 recites the incorrect structure for compound OF-3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 69, 75, 80 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite wherein the compound of formula (I) OF-03 has the following structure: 

    PNG
    media_image1.png
    217
    306
    media_image1.png
    Greyscale

However, according to the specification as filed, this compound is the compound OF-02 (see page 116/129, ¶[00307]), and compound OF-03 has the following structure (page 118/129 at ¶ [00317]):

    PNG
    media_image2.png
    262
    324
    media_image2.png
    Greyscale

The instant claims are therefore indefinite and ambiguous since the claims recite the incorrect name for the recited compounds.
Claim Rejections - 35 USC § 103
The rejection of claims Claim(s) 52-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (WO2013/063468A1) in view of Heartlein et al. (WO2015/061467A1), is withdrawn in response to Applicant’s arguments and showing that the compounds of the present invention comprising wherein RL comprises only cis double bounds, and wherein RL is independently optionally substituted C6-C40 alkenyl is not disclosed in the prior art.
Double Patenting
The rejection of claims 52-71 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,201,618; and over claims 1-22 of US Patent No. US-10695444 is withdrawn in response to Applicant’s filing of a Terminal Disclaimer over these patents on 11/02/2022.
The rejection of claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9629804; and claims 1-33 of US Patent 9,512,073 is withdrawn in response to Applicant’s arguments set forth above in response to the rejection of these claims under 35 USC 103.

Conclusion
Claims 52-88 are allowable over the prior art. 
Claims 66, 69, 75, 80, and 84 would be allowable if rewritten to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANET L. EPPS-SMITH
Primary Examiner
Art Unit 1633



/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699